DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

After-final amendments were filed on 8/17/2021, which were not entered. The RCE filed 12/6/2021 requests the entry of the 8/17/2021 amendments.
Applicant's submission filed on 12/6/2021 has been entered.
 
The amendments and arguments presented in the papers filed 12/6/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 6/18/2021 listed below have been reconsidered as indicated:
a)	The rejections of claims 1, 3-8, 13-14, 17, 20, 22, 23, 25-28, 30-32, 39-41 and 48-49 under 35 U.S.C. 103 as being unpatentable over Frei (Nature Methods. 2016. 13(3):269-275 and Online Methods) in view of Luo (US 2013/0023433 A1) are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below.

Claim Interpretation
Claim 1 uses the term “sufficient” and “sufficiently” to modify the proximity or closeness of probes. The bounds of the term are understood by the ordinary artisan to be dependent on the length of the circle oligonucleotide and bridge oligonucleotide. The larger the length of the circle oligonucleotide and bridge oligonucleotide the larger the distance for sufficient proximity may be. The term is also directed at a function or ability of the various nucleic acids of the claim to interact and hybridization. Designing combinations of nucleic acids that function as described within the claim is within the skill of the ordinary artisan.

	The term “adjacent” in claim 3 is interpreted in view of p. 19 of the instant specification, and encompasses second and first target sites that are separated by up to 150 nucleotides.

	The term “contiguous” in claim 4 is interpreted in view of p. 19 of the instant specification and limits the claimed first and second target sites to those that do not have any gap between them, i.e. a zero nucleotide gap.

	Claim 17 further limits the types of cells encompassed by claim 14, but does not exclude target nucleic acids that are in a population of cells, a tissue or an organ.

	Claim 20 further limits the types of cells encompassed by claim 14, but does not exclude target nucleic acids that are in a population of cells, a tissue or an organ.

Claims 22-23 further limit the types of cells encompassed by claim 14, but do not exclude target nucleic acids that are in a population of cells, a tissue or an organ.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 13-14, 17, 20, 22, 23, 25-28, 30-32, 39-41 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei (Nature Methods. 2016. 13(3):269-275 and Online Methods; published online on 1/25/2016; cited on the 2/5/2020 IDS) in view of Liu (Anal Chem. 2014. 86:7773-7781; previously cited).
The following rejections are new rejections addressing the amendments to the claims.
Regarding claim 1, Frei teaches a method depicted in Figure 1. 
In a2 of Figure 1, probe sets for at least one target are provided and contacted with a sample as encompassed by claimed steps a) and b). The probes are similar to the claimed probes but rather than one probe having a 5’ overhang and the other probe having a 3’ overhang, both probes have a 5’ overhang or a 3’ overhang.
In a3, a bridge oligonucleotide, referred to as an “insert”, and a circle oligonucleotide, referred to as a “backbone”, are added to the sample as encompassed by claimed steps c) and d). The insert and the backbone differ from the claimed bridge oligonucleotide and circle oligonucleotide in that they hybridize to the 5’ overhangs or 3’ overhangs of the probes rather than to the 5’ overhang of one and the 3’ overhang of the other.
In a4, circular DNA is formed by ligating the ends of the insert with the ends of the backbone as encompassed by claimed step e). In order for the ligation to occur, proper hybridization between the components must have occurred such that the insert and the backbone are sufficiently close so as to allow the ligation reaction to occur.
In a5, the circular DNA serves as a template for rolling circle amplification as encompassed by claimed step f). Frei teaches using the 3’ end of one of the probes to prime rolling circle amplification, i.e. the probe on the right of Fig. 1A.
In a6, imager oligonucleotides are contacted with the sample such that they are hybridized to the concatenated product of the rolling circle amplification as encompassed by claimed steps g) and h).
Regarding claims 3-4, Frei teaches the target sites of the probes are adjacent to one another (p. 269, Overview of PLAYR technology and probe design; and p. 270, Simultaneous single-cell quantification of proteins and RNAs).
Regarding claims 5 and 49, Frei teaches using a plurality of probe sets that are nonadjacent to one another on the same transcript (p. 270, Simultaneous single-cell quantification of proteins and RNAs).
Regarding claims 6-7, Frei teaches the probe pairs have similar thermodynamic properties (p. 270, left column), which is understood as referring to probe pairs that have similar melting temperatures when hybridized to their respective targets.
While Frei does not specifically teach a temperature range for the melting temperatures, the MPEP states “Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.”  See MPEP 2144.05.  The melting temperature of probes is routinely optimized in studies to ensure specific and sensitive hybridization to their target sequences. Thus, unless applicant shows teaching to the contrary, instant claims 6-7 do not rise beyond that of a general condition achieved through obvious experimental optimization.
Regarding claim 8, Frei teaches the target is an RNA transcript (Figure 1).
Regarding claim 13, Frei teaches the detectable label of the imager oligonucleotide is a fluorescent label having a fluorophore (Online Methods, PLAYR protocol).
Regarding claims 14, 17, 20, 22 and 23, Frei teaches the nucleic acid target is in a cell, e.g. fixed and permeabilized (p. 269, Overview of PLAYR technology and probe design) or a population of cells such as PBMCs (p. 272, right column).
Regarding claim 25, Frei teaches the use of a plurality of probes to detect a plurality of targets (p. 271, left column).
Regarding claims 26 and 28, Frei teaches the use of inserts that differ between probe sets and that have binding sites for an imager oligonucleotide (Figure 1), as opposed to circle oligonucleotides or backbones that differ for each probe set and that bind to different imager oligonucleotides.
However, it would have been prima facie obvious to the ordinary artisan that either the backbone or the insert or both could be different for each probe set, such that each set of probes could be uniquely identified. One would recognize that because the template for rolling circle amplification is the ligated circular DNA that any component used to form the circular DNA via ligation may be unique to each probe set and vary between the probe sets. Claims 26 and 28 are an obvious variant of the teaching of Frei based on the knowledge of the ordinary artisan in that it simply moves the probe set specific region and imager oligonucleotide binding region from the insert of Frei to the backbone of Frei.
Regarding claim 27, Frei teaches the use of different imager oligonucleotides having different labels (Online Methods, PLAYR protocol).
Regarding claim 30, Frei teaches the use of fluorescent labels (Online Methods, PLAYR protocol).
Regarding claim 31, Frei describes the use of fluorescent imaging (p. 274, Discussion).
Regarding claim 32, Frei describes the use of fluorescent imaging (p. 274, Discussion), which involves multiple cycles of fluorescent imaging using different filters to visualize and detect the signals from the different labels.
Regarding claims 39-41, Frei teaches cell-type detection based on the detected RNA using viSNE cluster analysis (p. 272, right column). viSNE is a well-known software that relies on an algorithm to cluster cells.
While Frei teaches the above methods, Frei does not teach that the probes of the probe set have two probes that bind to the target nucleic acid to form a complex having a Holliday junction structure as required by amended claim 1.
However, Liu teaches a set of probes that hybridize to each other when bound to a target and form a primer that after ligation of a padlock probe based on the hybridization of the probe set meditate by the analyte, primes a rolling circle amplification reaction. See Scheme 1.
Liu further teaches the interaction of the target, the probes and the padlock probe forms a structure that is a building block for DNA architecture construction and dynamic assembly (p. 7774, right column.
It would have been prima facie obvious to the ordinary artisan to have modified the orientation of the probe set of Frei such that they hybridize the target, each other and the insert and backbone to form a Holliday junction, while still allowing for the priming of an RCA reaction. One would have been motivated to make such modification because the structure is a building block for DNA architecture construction and dynamic assembly. The modification has a reasonable expectation of success as it simply involves replacing one known probe set orientation with another known probe set orientation that is an obvious variant in view of the teachings of Liu.

Claims 16 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei (Nature Methods. 2016. 13(3):269-275 and Online Methods; published online on 1/25/2016; cited on the 2/5/2020 IDS) in view of Liu (Anal Chem. 2014. 86:7773-7781; previously cited) as applied to claims 14 and 32 above, and in further view of Gullberg (WO 2012/160083 A1; previously cited).
The following rejections are new rejections addressing the amendments to the claims.
Regarding claims 16 and 33, the combination of Frei and Liu render obvious the elements of the methods of claims 14 and 32 as required by claims 16 and 33.
The combination does not teach mapping an anatomical location for at least one target nucleic acid in the tissue or organ (claim 16) and the additional method steps of claim 33.
However, Gullberg teaches a proximity assay that is similar to that of Frei in that it involves the formation of a circular template via ligation, rolling circle amplification and the detection of the rolling circle amplification product using detection probes.
Regarding claim 16, Gullberg demonstrates that such methods can be used to determine the anatomical location of the target within a cell, e.g. nucleus versus cytoplasm, within a tissue or organ (p. 26).
Regarding claim 33, Gullberg teaches that in multiplex assays based on proximity ligation it was known that a probed sample can be first contacted with one imager oligonucleotide, imaged fluorescently, followed by removing the first imager oligonucleotide, contacting the sample with another imager oligonucleotides, imaging fluorescently a second time and then removing the second imager oligonucleotide (p. 6, 13-14).
It would have been prima facie obvious to the ordinary artisan to have further modified the methods of Frei in order to determine the anatomical location of a target within a cell and to use the repeated process of adding of a detection reagent, imaging the detection reagent and removing the detection reagent. One would have been motivated to make such modifications because the first allows for one to better understand the amount and presence of the target as well as its location within a cell and the second allows multiplexing capabilities to be executed.

Response to the traversal of the 103 rejections
	The Remarks argue Frei and Luo and Frei, Luo and Gullberg do not render obvious the amended claims (p. 8-12).
	The arguments have been considered but are moot in view of the withdrawal of the rejections over Frei and Luo and Frei, Luo and Gullberg as noted above.
	The amended claims remain rejected in view of Frei and Liu and Frei, Liu and Gullberg as detailed above.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634